IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

BRITANNY HAAS,
C.A. No. K18A-04-001 WLW

Petitioner-Below,
Appellant,

v.
STANLEY WILSON,
Respondent-Below,

Appellee.

Submitted: January 2, 20 l 9
Decided: March 25 , 2019

ORDER
Upon an Appeal from the Decision of the

Kent County Coult of Common Pleas
Reversed and Remanded.

Sean M. Lynn, Esquire of The Law Offlces of Sean M. Lynn, P.A., Dover, Delaware;
attorney for Appellant.

Tiffany M. Shrenk, Esquire of MacElree Harvey, Ltd., Centreville, Delaware;
attorney for Appellee.

WITHAM, R.J.

Britanny Haas v. Stanley Wilson
C.A. No. Kl8A-04-001 WLW
March 25, 2019

INTRODUCTION

Before the Court is Appellant Brittany Haas’ (hereinafter “Appellant”)‘ appeal
of the Kent County Court of Common Pleas' (hereinafter “Court of Common Pleas”
or “court”) denial of her petition to change her son’s surname by hyphenating it with
her new married name.

For the reasons that follow, the Court of Common Pleas erred as a matter of
law in denying the Appellant’ s petition to hyphenate her son’ s surname to the mom’ s
previously existing surname because it analyzed the petition under the combined
standards of “best interest of the child” and Section 5 904(b), Title 10 of the Delaware
Code, rather than section 5904(b) solely, as our Legislature has intended. As a
consequence, this Court REVERSES and REMANDS this case to the Court of
Common Pleas, where it shall apply the correct standard pursuant to section 5904(b).

FACTUAL AND PROCEDURAL HISTORY

l. On March 22, 2018, the Appellant filed a petition in the Court of Common
Pleas Seeking to hyphenate her son, Channing’s, given surname “Wilson,” with her
new married surname “Haas.”2 The Appellant complied with all applicable statutory
and court rules.

2. Stanley Wilson, Channing’s natural father, however, opposed the Petition.

3. At the hearing held in the Court of Common Pleas, the court heard

 

1 The Court notes that there was some initial confusion regarding the Appellant’ s status, since
she was identified as both Appellant and Appellee by her counsel in the Opening and Reply briefs.
The Court reconciled this discrepancy and determined that Mrs. Haas was in fact an Appellant.

2 If the petition had been granted, the child’s name would be “Channing Lane Wilson-Haas.”

2

Britanny Haas v. Stanley Wilson
C.A. No. K18A-04-001 WLW
March 25, 2019

testimony from the Appellant, Appellee, and Channing’ s stepmother, Megan Mullen.
From that testimony, the Court discems the following

4. Channing’s parents were married in January 2010. During their five plus
year marriage, the Appellant chose to keep her maiden surname Mills and at all times
during the marriage, the Appellee’s surname has been Wilson.

5. Channing, the Appellant and Appellee’s only child, was born during the
marriage on August 21, 2012, and was given the same surname as his father.

6. The Appellant and Appellee separated in 2013 and divorced in 2015.

7. The Appellant remarried and continued to use her surname of Mills until
approximately a year and a half into her second marriage, when she changed her
surname to her husband’s sumame, Haas.

8. To date, the Appellant has never had the same surname as Channing.

9. Custody and placement of Channing is governed by a custody order entered
by the Delaware Family Court. Under the order, the Appellant has primary placement
of Channing, and the Appellee has visitation with him every other weekend, three
weeks over the summer, and alternating holidays. The Appellee, has maintained his
visitation with Channing except when deployed or at required military training.

lO. At the hearing, the Appellant testified as to the reasons why she wanted to
hyphenate Channing’s surname to Wilson-Haas. First, the Appellant contended that
the change would benefit Channing by helping him better fit into the Haas family. As
a byproduct, the Appellant stated her belief that the name change would bring
Channing closer to both the Wilson and Haas families, despite the fact that Channing

will still have a different Surname then the rest of the Haas family. The Appellant

3

Brl`tanny Haas v. Stanley Wilson
C.A. No. K18A-04-001 WLW
March 25, 2019

further asserted that Channing’s surname as presently constituted presented problems
with scheduling Channing’s medical appointments and negatively impacted her
interactions with doctors because she was asked multiple times, over a five year
period, what her relationship was to Channing.

ll. The crux of the Appellee’s testimony was his belief that Channing is
confused by the proposed name change and does not understand what his name is or
means. The Appellee testified that he currently does not have sufficient visitation to
counteract the Appellant’ s and her husband’ s attempts to disrupt his relationship with
Channing3 and that the Appellant has blocked virtually all his attempts to seek an
alteration of the visitation schedule by placing conditions that the Appellee must
agree.4 The Appellee further testified that Channing has referred to him as “Stanley,”
instead of “Daddy,” which he believed was directly encouraged by both the Appellant
and her husband and was causing his relationship with Channing to suffer.5

l2. Ms. Mullen, the wife of the Appellee, echoed the Appellee’s testimony
regarding the Appellant and her husband’s attempts to damage the Appellee and

Channing’s relationship, but provided some evidence to back her belief. She

 

3 See TR at 33, 37 (the Appellee testified that the Appellant does not share pertinent medical
information with him regarding Channing, including his Autism diagnosis, and that there are
constant conflicts between the Appellant, Mr. Haas, and the Appellee which at times has resulted
in Mr. Haas leaving derogatory telephone messages for the Appellee).

4 TR at 39 (the Appellant offered the Appellee 50/50 custody of Channing, only if he agreed
to her relocation to Houston, Texas).

5 The Appellee testified that he had video and text messages that would demonstrate this
argument, but yet, he did not submit them to the lower court to consider as evidence.

4

Britanny Haas v. Stanley Wilson
C.A. No. K18A-04-001 WLW
March 25, 2019

specifically stated that Channing started addressing the Appellee as “Stanley,” after
Appellant’s relocation petition had been denied. She also testified regarding specific
examples of Channing’s confusion regarding his present name and stated that
Channing had never confused his name until the Appellant’ s most recent petition. She
further testified that since the petition was filed, Channing has directly stated to her
that his “mommy got [him] a brand new name” that was Wilson-Haas.

13. The Court of Common Pleas issued a bench order directly after the hearing
testimony and denied the Appellant’s petition. In denying the petition, the court
analyzed the evidence based on the ten factors that followed the “best interest of the
child” legal standard.

l4. On April 20, 2018, nine days after the couit’s verbal order, the court issued
an Amended Order. In the Amended Order, the court recognized the “[c]ourt did not
fully address the recent addition of [lO] Del. C. § 5409, which includes a separate
provision for cases where a petition requests a hyphenation of a child’s name.”6

15. Accordingly, the court, in its Amended Order, reconsidered the section
5409(b) factors, but instead of an analysis based on those four factors alone, the court
held that “[the Appellee], has in addition to showing that granting the petition is not
in the child ’s best interest, has shown by clear and convincing evidence, that the

totality of the four factors demonstrated that granting the name change petition would

 

6 Order, Petition to Change Name of ChanningLane Wilson to ChanningLane Wilson-Haas,
C.A. No. CPU5-18-000188 at 2.

Britanny Haas v. Stanley Wilson
C.A. No. K18A-04-001 WLW
March 25, 2019

cause the minor child more harm than benefit.”7 As a result, the court again denied
the Appellant’s petition to hyphenate Channing’s sumame,

l6. The Appellant filed a Notice of Appeal in this Court on April 23, 2018,
appealing the Court of Common Pleas April ll, 2018 verbal order.

17. The Appellee moved for dismissal of the appeal on May 18, 2018. The
Appellee asserted that the Appellant’s appeal should be dismissed as moot because
the Court of Common Pleas, in its Amended Order, applied the correct factors and
standard pursuant to 10 Del. C. § 5904.

18. The Appellant, unsurprisingly, opposed the motion. In her second
assignment of error, the Appellant raised the issue of whether the Court of Common
Pleas established in its reasoning that the Appellee had demonstrated clear and
convincing evidence required to rebut the presumption pursuant to section 5 904(b)
that the hyphenation should be granted. This Court, based on that ground, dismissed
the Appellee’s Motion to Dismiss, and will now decide the Appellant’ s appeal on the
merits. f

PARTIES’ CONTENTIONS

19. The Appellant, on appeal, argues that the decision by the Court of
Common Pleas must be overturned. The Appellant argues that the lower court: (1) did
not properly account for the statutory presumption set forth in 10 Del. C. § 5904 that
favors hyphenation of a child’s name; (2) the decision’s reasoning did not establish

that there was clear and convincing evidence that hyphenation of the minor child’s

 

7 Id. (Emphasis added).

Britanny Haas v. Stanley Wilson
C.A. No. K18A-04-001 WLW
March 25, 2019

name would cause the child more harm than benefit; and (3) relied upon inapposite
case law that has been clearly abrogated by the passage of 10 Del. C. § 5904.

20. The Appellee, in opposition, argues that the Appellant’s appeal should be
denied because the scope of the appeal does not include alleged errors in the
Amended Order.8 He further asserts that the Court of Common Pleas’ decision relied
on clear and convincing evidence demonstrated by the Appellee that it concluded a
name change at that time would result in more harm than benefit to Channing.9

LEGAL STANDARD OF REVIEW

21. The Superior Court has statutory authority to review final decisions from
the Court of Common Pleas.lo

22. Appeals from the Court of Common Pleas to the Superior Court are to be
determined from the record below and are not to be tried de novo.11

23. In an appeal from the Court of Common Pleas to the Superior Court, the

standard of review is whether there is legal error, whether the trial court's factual

 

8 See n. 28.

9 The Appellee further argues that it was improper for the Appellant to present as an
evidentiary exhibit a Delaware Family Court order from March 17, 2017 because it was not made
a part of the record in the lower couit. However, the Appellee directly testifies regarding the
visitation petition in his testimony. TR-34. As it appears to the Court that the lower court was not
presented this specific evidence at its hearing, the Court agrees with the Appellee and will not
consider it in its decision regarding this appeal.

10 10 Del. C. § 1326 (F rom any final order, ruling, decision or judgment of the court in a civil
action there shall be the right of appeal to the Superior Court of the State in the county in which said
order, ruling, decision or judgment was rendered.).

ll Wilmington Trust Co. v. Connor, 415 A.2d 773, 781 (Del. 1980).

7

Britanny Haas v. Stanley Wilson
C.A. No. K18A-04-001 WLW
March 25, 2019

findings are sufficiently supported by the record, and whether those findings are the
product of an orderly and logical reasoning process.12 Findings of the lower court that
are supported by the record must be accepted by the reviewing court even if, acting
independently, it would have reached a contrary conclusion.13
DISCUSSION

24. After a review of the record, the Court finds that the lower court did indeed
fail to account for the new statutory presumption pursuant to our Legislature’s
intention in 10 Del. C. § 5904(b). As a result, the Court must remand the case back
to the Court of Common Pleas, with instructions to apply only the standard provided
for in the statute.

25. Until 2018, Delaware Courts evaluated all petitions to change the name of

minor children using ten factors.14 Those factors were used to determine whether

 

12 Hicklin v. Onyx Acceptance Corp., 970 A.2d 244, 248 (Del. 2009) (citing Wright v.
Platinum Fin. Servs., 930 A.2d 929, 2007 WL 1850904, at *2 (Del. 2007) (Table)).

13 Id.

14 See, e.g., Lavoie v. Boone, 2016 WL 5400298, at *3 (Del. Super. Sept. 15, 2016) (citing
In re Boone, 2015 WL 9463249, at *2 (Del. Com. Pl. Dec. 21 , 2015)). (“In determining whether ‘the
best interests of the child’ would be served by granting the proposed name change, the trial court
considered the following factors:

1. A parent's failure to financially support the child;

2. A parent's failure to maintain contact with the child;

3. The length of time that a surname has been used for or by the child;

4. Misconduct by one of the child’s parents;

5. Whether the surname is different from the surname of the child’s custodial parent;

6. The child’s reasonable preference for a sumame;

7. The effect of the change of the child’s surname on the preservation and development of the

child’s relationship With each parent;

Britanny Haas v. Stanley Wilson
C.A. No. K18A-04-001 WLW
March 25, 2019

granting the petition would be in the best interests of the child.15

26. However, in 2018, our Legislature amended 10 Del. C. § 5904 to include
subsection (b). Section 5904(b) now supercedes the best interest of the child standard
in cases where a parent of a minor seeks to add that parent's surname to the minor's
surname “either as an additional name or hyphenated with the minor's
previously-existing sumame.”16

27. Per our Legislature’s intent, there is a statutory presumption in favor of
granting such petitions.17

28. However, this presumption is not set in stone. Our Legislature also
provided parents who oppose such a name change a mechanism for rebutting the

statutory presumption As such, the parent opposing the petition must demonstrate

clear and convincing evidence18 that the totality of the factors enumerated in section

 

8. The degree of community respect associated with the child’s present surname and proposed
sumame;

9. The difficulties, harassment, or embarrassment that the child may experience from bearing
the present or proposed name; and

10. The identification of the child as a part of the family unit.”

15 See, e.g., Lavoie v. Boone, 2016 WL 5400298, at *3 (Del. Super. Sept. ]5, 2016) (citing
In re Boone, 2015 WL 9463249, at *2 (Del. Com. Pl. Dec. 21, 2015)).

16 House Bill 178, ]49th General Assembly (Present), Delaware General Assembly,
http://legis.delaware.gov/BillDetail?legislationld=25787; 81 Del. Laws ch. 141 (2017),
http://delcode.delaware.gov/sessionlaws/gal49/chp141.pdf.

17 10 Del. C. § 5904(b).

18 Clear and convincing evidence is evidence that "produces in the mind of the trier of fact
an abiding conviction that the truth of [the] factual contentions [is] ‘highly probable."' Matter of
DeGrace, 2018 WL 3202776, *2 (citing Hudak v. Procek, 806 A.2d 140, 147 (Del. 2002) (quoting

9

Britanny Haas v. Stanley Wilson
C.A. No. K18A-04-001 WLW
March 25, 2019

5904(b) demonstrates that granting the petition “would cause the minor more harm
than benefit[.]”19

29. The factors enumerated in § 5904(b) are: (1) the length of time that a
surname has been used for or by the minor; (2) the minor's reasonable preference for
a sumame; (3) the effect of the change of the minor's surname on the preservation and
development of the minor's relationship with each parent; and (4) the identification
of the minor as a part of the family unit or, if applicable, multiple family units.20

30. While those factors enumerated in section 5904(b) are all but identical to
four of the old ten “best interests of the child” factors,21 that does not mean that the
best interest of the child standard survived the Legislature’s amendment, as
demonstrated by the synopsis for the legislation adding subsection (b) to section
5904. As explained by the synopsis, our Legislature’ s purpose for the amendment was
as follows:

The children of parents who divorce or were never married often share a
surname with only one parent, which may lead to confusion or hardship when
schools, doctors, or others fail to recognize the child’s connection with the
parent with whom the child does not share a similar sumame. Parents and

 

Cerberus Int'l, Ltd. v. Apollo Mgmt., L.P., 794 A.2d 1141, 1151 (Del. 2002)).
19 Matter ofKabec, 2018 WL 3689555, *2 (Del. Com. Pl. July 27, 2018).
20 10 Del. C. § 5904(b)(1)-(2).

21 See House Amendment No. 1 to House Bill l 78, l49th General Assembly (Present),
Delaware General Assembly, http://legis.delaware. gov/BillDetail?legislationld=25 873 (adding the
phrase “or, if applicable, multiple family units” after “The identification of the minor as a part of the
family unit”).

10

Britanny Haas v. Stanley Wilson
C.A. No. K18A-04-001 WLW
March 25, 2019

children in such circumstances have compelling reason to seek to add a second

surname to the child’s name.22

31. In this case, it is clear that the lower court, in addition to applying the
enumerated factors from the recently amended section 5904(b), also incorporated the
previous, and erroneous best interest of the child analysis.23 This is further evidenced
by the court’s questioning the Constitutionality of the Legislature’ s amendment.24 As
a result, the lower court made a legal error and this Court cannot affirm.

32. Thus, because the Court has found that the lower court committed legal

error, the remaining arguments of counsel need not be addressed.25

 

22 House Bill 178, 149th General Assembly (Present), Delaware General Assembly,
http://legis.delaware.gov/BillDetail?legislationld=25787.

23 See Order, Petition to Change Name of Channing Lane Wilson to Channing Lane
Wilson-Haas, C.A. No. CPU5-18-000188 at 1-2 (the lower court considered and addressed the ten
factors separately in its April 11, 2018 ruling and incorporated that analysis into the April 20, 2018
Amended Order that reconsidered the four section 5904(b) factors).

24 See Id. (“The standard set forth in [section] 5904 may be problematic in that it deviates
from the long standing principle that all matters affecting children are to be considered under the
‘best interest of the child ‘standard and the statute appears to [ ]set forth a new standard that does
not comport with this over-arching concept that all matters affecting children should be decided
under this standard.”) However, because the issue relating to section 5904's constitutionality was not
litigated in the Court of Common Pleas, this Court will not address it here.

25 The Court will note, however, that the Appellee, in his brief, contends that the Appellant’s
brief should be denied because the scope of the appeal did not include alleged errors in the Court of
Common Pleas’ Amended Order. The Appellee points out that the Appellant’s Notice of Appeal,
filed in this Court on April 23, 2018, only addressed the Court of Common Pleas’ bench order of
April 11, 2018, and not the subsequent Amended Order. The Appellant counters that Appellee’s
claim is barred by res judicata in that (1) the October 12, 2018 bench order at the Motion to Dismiss
hearing is dispositive of this particular issue as it relates to the posture of this matter and (2) by the
stipulated briefing schedule where the parties acknowledged and agreed that the question of

11

Britanny Haas v. Stanley Wilson
C.A. No. K18A-04-001 WLW
March 25, 2019

CONCLUSION
For the reasons stated above, the decision of the Kent County Court of
Common Pleas is REVERSED AND REMANDED in order for the court to apply
the correct presumption and the correct standard pursuant to 10 Del. C. § 5904(b) and
for further proceedings consistent with this decision.

IT IS SO ORDERED.

/s/ William L. Witham Jr.
Resident Judge

 

WLW/dmh

 

procedural efficacy was decided in the Appellant’s favor. The Court agrees with the Appellant’s
view that the appeal should be decided on its merits, and has done so.

12